DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see pages 12-15 filed on 9/9/21, with respect to claims 1-17 and 19-20 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Cao (CN 107527595) teaches , Cao teaches a microfluid detection device (referred to as a microfluidic system in page 5 and shown in Figure 1) (wherein detection of droplet position and size is carried out using multiple photosensitive detection units, see abstract), comprising: a first substrate (referred to as an infrabasal plate 200 in page 5 and shown in Figure 1a) and a second substrate (referred to as a upper substrate 100 in page 5 and shown in Figure 1a) facing each other, and a microfluid chamber (which corresponds to drop accommodation space 300 in page 6 and shown in Figure 1a) between the first substrate (infrabasal plate 200) and the second substrate 100; wherein the first substrate (infrabasal plate 200) has a plurality of photoelectric sensors (referred to as multiple photosensitive detection units 220 in page 6 and shown in Figure 1a) 
However, Cao neither teaches nor fairly suggests a microfluid detection device or system wherein a processing device is configured to receive an electrical signal output by an output circuit and is programmed to determine composition, height, and volume of a microfluid based on the electrical signal received; an optical signal being generated after light emitted by an infrared light source passes through the microfluid; and amounts of infrared light of the same wavelength absorbed by the composition in the microfluid being different at different time points (as required by claims 1 and 13).
In addition, Cao neither teaches nor fairly suggests a microfluid detection method comprising determining composition, height, and volume of a microfluid based on a received electrical signal, wherein an optical signal is generated after light emitted by an infrared light source passes through the microfluid, and 
As a result, claims 1, 13 and 14 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on the respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               

	/JENNIFER WECKER/         Primary Examiner, Art Unit 1797